      Case 4:20-mc-02402 Document 2 Filed on 08/21/20 in TXSD Page 1 of 3
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 21, 2020
                         UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

AMADOU WANE,                                 §
                                             §
        Plaintiff,                           §
VS.                                          § MISCELLANEOUS ACTION NO. 4:20-MC-
                                             § 2402
                                             §
SOKONA DIALLO, et al,                        §
                                             §
        Defendants.

                                         ORDER

       Pending before the Court in this miscellaneous action is a motion to compel

compliance with a subpoena served on a non-party, The Southmore Apartments

(“Southmore”), which is located in Houston (Dkt. 1). This Court lacks jurisdiction over

the motion. The motion (Dkt. 1) is DENIED without prejudice to its being refiled in the

United States District Court for the Middle District of Florida.

       The movant, Amadou Wane (“Wane”), filed the underlying lawsuit in the Tampa

Division of the Middle District of Florida, where it was assigned case number 8:20-CV-

171. Documents filed in the underlying lawsuit indicate that Wane has served a subpoena

on Southmore that demands the production of rental records for one of the Southmore’s

apartments for the period “from 2019 to present[.]” See Middle District of Florida case

number 8:20-CV-171 at docket entry 50-1. The subpoena demands compliance at Wane’s

address in Tampa, Florida. See Middle District of Florida case number 8:20-CV-171 at

docket entry 50-1, page 2. Counsel for Southmore sent Wane a letter refusing to comply

with the subpoena because “Southmore and the requested documentation are not within


1/3
      Case 4:20-mc-02402 Document 2 Filed on 08/21/20 in TXSD Page 2 of 3




one hundred (100) miles of the place of compliance.” See Middle District of Florida case

number 8:20-CV-171 at docket entry 50-1, page 1. Wane opened this miscellaneous

action and filed this motion, which seeks either enforcement of the subpoena or a transfer

of the motion to the Middle District of Florida.

       Under Federal Rule of Civil Procedure 45, “a subpoena must be issued by the

court where the underlying action is pending, but challenges to the subpoena are to be

heard by the district court encompassing the place where compliance with the subpoena

is required.” Woods ex rel. U.S. v. SouthernCare, Inc., 303 F.R.D. 405, 406 (N.D. Ala.

2014). “Most courts look to the subpoena to determine where compliance is required.”

Ellis v. Arrowood Indemnity Company, No. 2:14-MC-146, 2014 WL 4365273, at *3

(S.D.W.Va. Sept. 2, 2014); see also U.S. Risk Insurance Group, Inc. v. United States Risk

Management, L.L.C., No. 3:11-CV-2843, 2014 WL 4055372, at *1 (N.D. Tex. Aug. 15,

2014) (“[T]he district court for the Northern District of Texas is the . . . proper court in

which to seek relief because [the] subpoena, by its terms, required compliance in Dallas,

Texas.”). A district that is neither the issuing court nor the compliance court for a

subpoena has no power to adjudicate motions related to that subpoena, even if that

motion simply requests a transfer to another district. SynQor, Inc. v. Vicor Corp., No.

3:14-MC-79, 2014 WL 2519242, at *1–3 (N.D. Tex. June 3, 2014); see also Shaw

Group, Inc. v. Zurich American Insurance Company, Civil Action No. 12-257, 2014 WL

204244, at *2 (M.D. La. Jan. 17, 2014) (“[B]ecause the place of compliance for the

subpoenas at issue is not in the Middle District of Louisiana, this Court cannot compel

compliance with such subpoena or otherwise provide the relief requested by Zurich.”).


2/3
      Case 4:20-mc-02402 Document 2 Filed on 08/21/20 in TXSD Page 3 of 3




       Here, the Middle District of Florida is both the issuing court and the compliance

court. Accordingly, this Court lacks jurisdiction to resolve this motion and DENIES the

motion without prejudice to its being refiled in the United States District Court for the

Middle District of Florida. SynQor, 2014 WL 2519242 at *1–3.

       SIGNED at Houston, Texas, this 21st day of August, 2020.


                                            ___________________________________
                                            GEORGE C. HANKS, JR.
                                            UNITED STATES DISTRICT JUDGE




3/3
